Citation Nr: 1427791	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  10-21 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether a timely substantive appeal was perfected from an April 2008 rating decision which denied entitlement to service connection for severe joint and muscle pains, severe hypothyroidism and painful cysts on the body.  


REPRESENTATION

Appellant represented by:	Sandy King, Agent


ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1967 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The RO issued a rating decision in April 2008 which denied service connection for severe joint and muscle pains, severe hypothyroidism and painful cysts on the body.  In a letter dated July 21, 2009, the RO notified the Veteran a timely substantive appeal had not been completed.  In response, the Veteran submitted a notice of disagreement and a statement of the case was issued in April 2010.  On a VA Form 9 received April 22, 2010 the Veteran requested a Board hearing at the Washington, D.C. office.  In a July 12, 2010 statement, the Veteran requested a video conference hearing in place of a hearing at the Washington, D.C. office in order to expedite his appeal.  

The Veteran has a right to request a hearing before the issuance of a Board decision.  38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2013).  In this case, the Veteran properly and timely requested a Board videoconference hearing.  The claim is remanded to afford the Veteran such a hearing.  


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  The Veteran and his representative should be notified of the date and time of the hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



